DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Daifei Zhang on 1/26/2022.
Claims 17-20 are Canceled.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	As of claim 1: the prior art of record fails to teach or fairly suggest the combination of all the limitations of claim 1 that includes, “wherein the transmission mechanism is arranged between an output end of the driver and the mounting seat, and the driver is configured to drive, by the transmission mechanism, the mounting seat to extend from the accommodation groove to a first position and a second position; at the first position, the image acquisition face of the camera exposes from the shell; between the first position and the second position, the driver is movable to drive, by the transmission mechanism, the mounting seat to rotate around a rotating shaft, and the rotating shaft is parallel to the first direction; the mounting seat is movable to keep the image acquisition face hidden in the accommodation groove.”
As of Claims 2-16 : Claims 2-16 depend from Claim 1 and are allowed as well.




The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
FAN et al. (US 2019/0253533 A1) teaches in paragraph [0034] Referring to FIG. 1 to FIG. 11 together, the present disclosure provides a mobile terminal 100 which comprises a middle frame 20, a main board 30 disposed in the middle frame 20, a display screen module 60 connected to the main board 30, and a back plate 80. The middle frame 20 comprises a front side face 21, a back side face 22 facing away from the front side face 21, a left side face 23 and a right side face 24 disposed opposite to each other, and a top face 26. The display screen module 60 is disposed on the front side face 21 of the middle frame 20, and the back plate 80 is disposed on the back side face 22 of the middle frame 20. A receiving groove or storage space 27 is defined on the top of the middle frame 20. The receiving groove 27 is defined by the top face 26 of the middle frame 20, the display screen module 60 and the back plate 80, the receiving groove 27 extends in the left-right direction, and two opposite ends of the receiving groove 27 extend to the left side face 23 and the right side face 24 of the middle frame 20 respectively. The mobile terminal 100 further comprises a mounting box 41 slideably received in the receiving groove 27. A first camera 410 connected to the main board 30 is disposed at a side face of the mounting box 41 that faces the display screen module 60, and the mounting box 41 is extended out of or retracted into the receiving groove 27 so that the first camera 410 is exposed out of or hidden into the receiving groove 27.

Tsai et al. (US 10,893, 177) teaches A camera module in an electronic device which is retracted in the body of the device until deployed includes a drive assembly, a camera assembly, and a first connecting rod. The drive assembly includes a driver and a first member. The first connecting block connects to the driver, the driver can drive the first connecting block toward or away from the driver. The camera assembly comprises a camera bracket and a second connecting block connected to the camera bracket. The first connecting rod connects to the first and second connecting blocks, the first connecting block can drive the first connecting rod to move in a circular motion during the linear movement of the first connecting block, causing the camera bracket to be received in the body or deployed out (See Abstract).
Huang et al. (US 7,435,018) teaches As shown in FIG. 3 and FIG. 4, a three-dimensional exploded view and a three-dimensional assembled view of the hidden image capturing device are shown respectively. The display 10 includes at least a first shell 21, a control module 22, a slide module 23, and an image capturing module 24.

.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEKONNEN D DAGNEW whose telephone number is (571)270-5092.  The examiner can normally be reached on 8:00AM-5:00PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 






/MEKONNEN D DAGNEW/Primary Examiner, Art Unit 2697